DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to because of the following informalities.  Appropriate correction is required. 
"the outer portions" (page 5, fifth to last line) should read "outer portions".
"the inner wall" (page 5, third to last line) should read "the at least one wall".

Response to Arguments
Applicant's arguments filed 1/18/2022 in response to the previous Office Action 10/15/2021 have been fully considered but they are not persuasive.

Regarding claim 1, applicant argues that:
(page 16, last para) – Bodum “is a planar annular registration surface and not a cylindrical registration surface in which a cylindrical side wall of the lid registers against a cylindrical inner surface of the side wall of inner part 1". The examiner disagrees, pointing out that the features upon which applicant relies (i.e., “cylindrical”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 


(page 17, para 1) – In Bodum, "not once is glass described as the material used to form the lid". Examiner disagrees, pointing out the matching cross section hashing width, direction and alignment (Bodum, Fig 3) between the lid and container vessel. In addition, Bodum discloses that the lid is "also again" ([0018]) double-walled like the container, therefore, the lid is reasonably also glass.

(page 19, para 2) - Pillers "discloses an elastomeric-type lid sealing structure that is precisely the type of sealing structure Applicant's recited beverage container is structured to avoid" and "teaches away from… a ground-glass seal".  Without agreeing with Applicant’s assertion, the Examiner points out that the obviousness rejection relies on Dubs to teach the ground-glass seal onto the glass container and vessel of Bodum. The Applicant appears to agree that Dubs is a ground-glass joint (page 20, last para).

(page 19, para 3) – Pillers connections "are mated threading structures, not ground glass registration". Examiner reminds applicant that Pillers never tries to teach a ground glass registration, which is why Dubs is used. 

(page 20, first para) – Pillers "does not show or suggest such features, alone or in combination with the disclosure of Bodum" as amended to be "a discontinuous or  interrupted glass joint" as amended; such features as "the drinking and vent ports create gaps in the beverage container/lid registration surfaces" which "facilitates disengagement of the ground-glass joint". 
The examiner disagrees, pointing out that the features upon which applicant relies (i.e., “discontinuous or interrupted glass joint”) are not recited in the rejected claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The rejection as updated below in detail is a different ground of rejection than applicant presumed.

(page 20, last para) – Dubs "does not disclose a discontinuous or interrupted glass joint" as amended. Examiner disagrees pointing out that the rejection as updated below in detail is a different ground of rejection than applicant presumed.

(page 21, last para) - Fujii "does not disclose any new relevant features beyond Bodum, Pillers and Dubs" but does disclose a "relevant part an infrared coating". Examiner notes applicant agrees to Fujii teaching infrared coating. Examiner reminds applicant that Fujii never tries to teach other features of this argument. 

(page 24, para 1) & (page 30, para 1 – Claim 27) - Dubs "does not show or suggest these relational features", that "the lid/grip combination allows the drinker to sense the temperature of the beverage from the opening" and to "sip the beverage thereby testing the temperature of a small volume or aerated form of the beverage", instead only allowing pouring which is not sipping. 
Examiner appreciates the difference highlighted, however points out that applicant has not disclosed these reasons. Examiner notes that anything sensory related is only shared in the Related Applications section, not the Disclosure section, of the specification that states known standards versus highlighting a specific motivation of a particular feature.
In further response to applicant's argument that Dubs does not have said relational features, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

(page 24, para 2) – Bodum, Pillers and Dubs do “not show or suggest a lid grip with depressed central portion and raised out portions". The examiner disagrees, pointing out that the features upon which applicant relies (i.e., “lid grip”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Regarding claim 16 and 20, applicant argues that:
(page 22, para 4) & (page 25, para 2) – “The teachings of Bodum, Pillers and Dubs are not conceptually compatible in order to motivate one having skill in the art to combine the beverage container of Bodum with the lid of Pillers with the ground glass joint of Dubs to arrive at Applicant’s beverage container as recite in claim 20.” 
Examiner points out that Pillers teaches ports which would be obvious to one of ordinary skill in the art at the time to add to a lid, which is a compatible concept. Therefore Examiner disagrees with the remaining discussion of the argument, further pointing out that the rejection as updated below in detail is a different ground of rejection than applicant presumed. 

(page 25, para 3) - Dubs "does not disclose a drinking or venting port in a glass lid". Examiner reminds applicant that Dubs never tries to teach ports, which is why Pillers is used.

(page 26, para 2) - Dubs "shaped openings are incompatible with drinking and venting ports intended for beverage consumption". Examiner reminds applicant that Dubs never tries to teach ports, which is why Pillers is used.

(page 26, para 3) – Dubs facilitates storage and not active drinking through ports in the lid. Examiner reminds applicant that Dubs never tries to teach ports, which is why Pillers is used.

(page 27, para 1) – The combination of Bodum, Pillers and Dubs “does not show or suggest a glass lid suitable for drinking and venting ports, having a ground surface for registration against a ground surface of an inner wall of a body/container". Examiner disagrees with the summary assertion, pointing out that the previous action necessarily rejects said statement.

(page 23, para 1) & (page 23, para 2) & (page 27, last para) & (page 28, para 2 – Claim 25) – Dubs "surfaces [Figs. 1 and 2; paras. [0065]-[0068]] would be functionally useless if extension 7 (Fig 1) were positioned below the top edge of the container". 
Examiner points out the remaining words of this argument are moot since the conditional “If” statement to consider the argument is untrue. Examiner points to Dubs Figure 1 where extension 7 is above the top edge of the container.

(page 29, para 1) – Further, towards Dubs, "if the top end of the closure was below the top end of the container, it would be impossible to remove the closure and allow fluids to flow out of the container", the top end including extension 7 and grip surfaces 10 (Dubs, Fig 1 and 2). 
not below the top end of the container, making the proceeding arguments therein moot. Examiner reminds applicant also that Dubs never tries to teach the grip, which is why Bodum is used. Examiner further points out that in a hypothetical situation where the “if” statement evaluates to “true” for Dubs, Figure 1 subsequently shows it would be possible to reach the grip of the closure for removal with reasonably assuming element 6 removed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 15-25 are rejected under 35 U.S.C. 103 as being unpatentable over Bodum (US Pub 20090199719) in view of Pillers (US Pat 8393487) in further view of Dubs (US Pub 20050167390).
Regarding claim 1, Bodum discloses a beverage container (Fig 1) comprising: 
   a body (1,2) having a closed bottom end (10) and an open upper end (12) and constructed from glass (abstract), 
  wherein the body is formed with at least one wall (see annotated Figure), and 
  wherein an inner surface (see annotated Figure) of the at least one wall proximal the upper end is a first half (see annotated Figure) of a discontinuous or interrupted (examiner chooses “or interrupted”; see annotated Figure, where the cited glass joint comprises the lid and container one wall, that there is a gap between the lid and said lid and one wall, and also a grated opening on the left of the lid causing interruption) glass joint (see annotated Figure); and, 
   a lid (4) constructed from glass having a top lid surface (see annotated Figure) and a bottom lid surface (see annotated Figure) spaced by a lid side wall (see annotated Figure), wherein a surface of the lid side wall (see annotated Figure, near second half) is a second half (see annotated Figure) of the discontinuous or interrupted glass joint, 
   wherein the lid side surface registers (see annotated Figure) against the inner surface (see annotated Bodum Figure of claim 10, where the edge of the inner surface of the one wall is against a lid side surface) of the at least one wall, except (see annotated Figure, cited interruption at the gap and grated opening of the lid) at the locations of the drinking port and the vent port, to form the discontinuous or interrupted glass joint when the lid is inserted into the upper open end of the body, 

    PNG
    media_image1.png
    630
    551
    media_image1.png
    Greyscale

Examiner annotated Bodum Figure 3.

But Bodum lacks a lid that has portions defining a drinking port or side channel that extends from the top lid surface to the bottom lid surface and other portions that define a vent port or vent channel that extends from the top lid surface to the bottom lid surface. 
Pillers, however, teaches a lid that has portions defining a drinking port (18, Fig 4) or side channel that extends from the top lid surface to the bottom lid surface and other portions that define a vent port (22, Fig 4) or vent channel that extends from the top lid surface to the bottom lid surface. 

    PNG
    media_image2.png
    263
    249
    media_image2.png
    Greyscale

Pillers Figure 4.

The purpose of a drinking port is to pour liquid from inside the container to outside the container while venting air through another port for a smooth flow. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lid of Bodum with a drinking and vent port as taught by Pillers in order to smoothly pour out a liquid.

But Bodum as modified by Pillers further lacks a first half and a second half of a glass joint formed from ground glass. 
Dubs, however, teaches a first half and a second half of a glass joint formed from ground glass ([0063] ground-glass sealing is known…grind the conical surfaces of closure). 

The purpose of forming the glass joint of ground glass is to provide a better glass on glass contact seal. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second half of the glass joint of Bodum/Pillers with a ground glass surface interface as taught by Dubs in order to provide a better glass on glass seal.

Regarding claim 2, Bodum further teaches the at least one wall (see annotated Figure) is a double wall (11,21, Fig 2) having an inner wall (11) and an outer wall (21), 
30) is defined by an inner surface (inner surface of 21) of the outer wall and an outer surface (outer surface of 11) of the inner wall, 
  wherein the closed bottom end is formed with an inner bottom wall (10) and an outer bottom wall (20) to form a double bottom wall (10,20) with the inner bottom wall continuous with the inner wall and the outer bottom wall continuous with the outer wall, 
  wherein a bottom gap (31) defined by an inner surface (inner surface of 20) of the outer bottom wall and an outer surface (outer surface of 10) of the inner bottom wall is continuous with the wall gap. 

Regarding claim 3, Bodum further teaches the lid (4) has a cavity (between top and bottom lid surface, see annotated Figure) defined by the upper lid surface (see annotated Figure), the lower lid surface (see annotated Figure) and the lid side wall (see annotated Figure). 

Regarding claim 4, Bodum further teaches the lid (4) has a cavity (between top and bottom lid surface, see annotated Figure) defined by the upper lid surface (see annotated Figure), the lower lid surface (see annotated Figure) and the lid side wall (see annotated Figure). 

Regarding claim 6, Bodum further teaches the cavity (gap between top and bottom lid surface, see annotated Figure) is filled with insulating gas ([0043] the lid 4 is also double-walled like the double-walled glass vessel…[0040] with an intermediate space filled with ambient air, main selected option), wherein the wall gap (30) is filled with an insulating gas (alternatively selected option, [0040] dry nitrogen), wherein the insulating gas is selected from the group consisting of air, low-oxygen gas, low-pressure gas, low-conductivity gas and mixtures thereof.

Regarding claim 9, Bodum further teaches the wall gap (30) is filled with an insulating gas ([0040] dry nitrogen), wherein the insulating gas is selected from the group consisting of air, low-oxygen gas, low-pressure gas, low-conductivity gas and mixtures thereof. 

Regarding claim 10, Bodum further teaches the inner surface (see annotated Figure) of the at least one wall (see annotated Figure) proximal the upper open end is frustoconical in shape (see annotated Figure), and wherein the lid side wall is frustoconical in shape (see annotated Figure) to mate with the inner surface of the at least one wall proximal the upper open end. 

    PNG
    media_image3.png
    401
    498
    media_image3.png
    Greyscale

Examiner annotated Bodum Figure 3 (2).

Regarding claim 12, Bodum further teaches the lid (4) is formed with a raised grip (knob on 4).

Regarding claim 13, Bodum modified above does not explicitly disclose a clip formed from a flexible material, wherein the clip registers against the lid and an outer surface of a body to secure a lid to the body. Dubs, however, teaches a clip (fixing element 6) formed from a flexible material ([0071] flexible plastic material), wherein the clip registers against a lid (portion 7 of stopper lid) and an outer surface (outer surface of 9) of a body (1) to secure the lid to the body. 

The purpose of the clip is to provide a safety element to the lid. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container body of Bodum/Pillers with a clip as taught by Dubs in order to provide a safety element to the lid in use.

Regarding claim 15, Bodum further teaches the lid (Fig 3, 4) is formed with a raised grip (Fig 3, knob on 4), and wherein the upper open end (12) of the body defines a body upper surface (101), wherein the lid (4), when inserted into the open upper end of the body, registers against (see annotated Figure for claim 1) the inner surface (see annotated Figure for claim 1) of the inner wall (11), 

but lacks a top surface of a lid below a plane occupied by the body upper surface. 
Dubs, however, teaches a top surface (top side 5) of a lid (closure 3) below a plane (plane formed by top circumference 9) occupied by a body upper surface (upper upward facing surface of 9). 

The purpose of a lower top surface is to provide room for a fixing element (6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the top surface of the lid of 

Regarding claim 16, Bodum teaches a beverage container (Fig 1) comprising: 
   a body (1,2) having a closed bottom end (10) and an open upper end (12) and constructed from glass (abstract), 
  wherein the body is formed with at least one wall (see annotated Bodum Figure of claim 1), and 
  wherein an inner surface (see annotated Bodum Figure) of the at least one wall (see annotated Bodum Figure) proximal the upper end to form a first half of a glass joint (see annotated Bodum Figure); and, 
   a lid (4) having a top lid surface (see annotated Bodum Figure) and a bottom lid surface (see annotated Bodum Figure) spaced by a lid side wall (see annotated Bodum Figure), 
   wherein the lid is formed with a raised grip (knob on 4) having a depression formed (Fig 3, lower portion of cited grip is depressed, hence receded inward) in a central portion (Fig 3, central portion nearer rod 5 of cited grip) of the grip and two raised areas (Fig 3, one, an upper portion of cited grip is raised from the cited depression lower portion away from the lid, and two,  an extrusion on the spherical body of cited grip, are formed on outer portions) formed on outer portions (Fig 3, outer portions of cited grip) of the grip,
see annotated Figure) is a second half (see annotated Figure) of the glass joint, 
  wherein the lid side wall surface registers (see annotated Figure) against the inner surface (see annotated Bodum Figure of claim 10, where the edge of the inner surface of the one wall is against a lid side surface) of the at least one wall to form the glass joint when the lid is inserted into the upper open end of the body (Fig 3 shows the joint when lid is inserted),
   and wherein the upper open end (12) of the body defines a body upper surface (101), wherein the lid (4), when inserted into the open upper end of the body, registers against (see annotated Figure for claim 1) the inner surface (see annotated Figure for claim 1) of the inner wall (11), 

But lacks a first half and a second half of a glass joint formed from ground glass. Dubs, however, teaches a first half and a second half of a glass joint formed from ground glass ([0063] ground-glass sealing is known…grind the conical surfaces of closure). 

The purpose of forming the glass joint of ground glass is to provide a better glass on glass contact seal. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second half of the glass joint of Bodum with a ground glass surface interface as taught by Dubs in order to provide a better glass on glass seal.

Regarding claim 17, Bodum further teaches the inner surface (see annotated Figure) of the inner wall (see annotated Figure) proximal the upper open end (12) is frustoconical in shape (see annotated Figure), and wherein the lid side wall is frustoconical in shape (see annotated Figure) to mate with the inner wall proximal the upper open end.

Regarding claim 18, Bodum modified above does not explicitly disclose a clip formed from a flexible material, wherein the clip has an axially extended clip extension that registers against a top surface of the lid to maintain the lid in registration with a body when the clip is registered about an outer surface of the body. 

Dubs, however, teaches a clip (fixing element 6) formed from a flexible material ([0071] flexible plastic material), wherein the clip has an axially extended clip extension (axial rim portion of 6) that registers against a top surface of the lid (portion 7 of stopper lid) to maintain the lid in registration with a body (1) when the clip is registered about an outer surface (outer surface of 9) of the body. 

The purpose of the clip is to provide a safety element to the lid. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container body of Bodum with a clip as taught by Dubs in order to provide a safety element to the lid in use.

Regarding claim 20, Bodum teaches a beverage container (Fig 1) comprising: 
   a body (1,2) having a closed bottom end (10) and an open upper end (12) and constructed from glass (abstract), 
  wherein the body is formed with at least one wall (see annotated Bodum Figure), and 
  wherein an inner surface (see annotated Bodum Figure) of the at least one wall (see annotated Bodum Figure) proximal the upper end is a first half (see annotated Bodum Figure) of a glass joint (see annotated Bodum Figure); and, 
   a lid (4) having a top lid surface (see annotated Bodum Figure) and a bottom lid surface (see annotated Figure) spaced by a lid side wall (see annotated Bodum Figure), 
  wherein a surface of the lid side wall is a second half (see annotated Bodum Figure) of the glass joint, 
  wherein the lid side wall surface registers (see annotated Bodum Figure) against the inner surface of the at least one wall to form the glass joint when the lid is inserted into the upper open end of the body, 

but lacks at least one drinking port or channel is formed in the lid that traverses the lid from the top lid surface to the bottom lid surface, 
  wherein a vent port or channel is formed in the lid that traverses the lid from the top lid surface to the bottom lid surface. 
Fig 4, 20) or channel is formed in a lid (14) that traverses the lid from the top lid surface to the bottom lid surface, 
  wherein a vent port (24) of channel is formed in the lid that traverses the lid from the top lid surface to the bottom lid surface. 

The purpose of having recessed holes is to catch liquid that sloshes out before it hits a surrounding. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the top lid surface of Bodum with recessed ports and holes as taught by Pillers in order to catch errant liquid.

Bodum as modified by Pillers above does not expressly disclose a first half and a second half of the glass joint formed from ground glass. 
Dubs, however, teaches a first half and a second half of a glass joint formed from ground glass ([0063] ground-glass sealing is known…grind the conical surfaces of closure).

The purpose of forming the glass joint of ground glass is to provide a better glass on glass contact seal. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second half of the glass joint of Bodum/Pillers with a ground glass surface interface as taught by Dubs in order to provide a better glass on glass seal.

Regarding claim 21, Bodum further teaches the at least one wall (see annotated figure) is formed as a double wall (11,21, Fig 2) having an inner wall (Fig 2, 11) and an outer wall (21), 
  wherein a wall gap (30) is defined by an inner surface (inner surface of 21) of the outer wall and an outer surface (outer surface of 11) of the inner wall, 
  wherein the closed bottom end is formed with an inner bottom wall (10) and an outer bottom wall (20) to form a double bottom wall (10,20) with the inner bottom wall continuous with the inner wall and the outer bottom wall continuous with the outer wall, 
  wherein a bottom gap (31) defined by an inner surface (inner surface of 20) of the outer bottom wall and an outer surface (outer surface of 10) of the inner bottom wall is continuous with the wall gap. 

Regarding claim 22, Bodum further teaches the inner surface (see annotated Figure) of the inner wall (see annotated Figure) proximal the upper open end (12) is frustoconical in shape (see annotated Figure), and wherein the lid side wall is frustoconical in shape (see annotated Figure) to mate with the inner wall proximal the upper open end.

Regarding claim 23, Bodum further teaches the inner surface (see annotated Figure) of the inner wall (see annotated Figure) proximal the upper open end (12) is frustoconical in shape (see annotated Figure), and wherein the lid side see annotated Figure) to mate with the inner wall proximal the upper open end.

Regarding claim 24, Bodum modified above does not expressly disclose a clip formed from a flexible material, wherein the clip has an axially extended clip extension that registers against a top surface of the lid to maintain the lid in registration with a body when the clip is registered about an outer surface of the body. 

Dubs, however, teaches a clip (fixing element 6) formed from a flexible material ([0071] flexible plastic material), wherein the clip has an axially extended clip extension (axial rim portion of 6) that registers against a top surface of the lid (portion 7 of stopper lid) to maintain the lid in registration with a body (1) when the clip is registered about an outer surface (outer surface of 9) of the body. 

The purpose of the clip is to provide a safety element to the lid. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container body of Bodum with a clip as taught by Dubs in order to provide a safety element to the lid in use.

Regarding claim 25, Bodum further teaches the upper open end (Fig 2, 12) of the body defines a body upper surface (101), wherein the lid (4) is formed with a raised grip (Fig 3, knob on 4), and wherein the lid, when inserted into the open see annotated Figure for claim 1) the inner surface (see annotated Figure for claim 1) of the inner wall (11), 

but lacks a top surface of a lid level with or below (examiner chooses “or below”) a plane occupied by the body upper surface. 
Dubs, however, teaches a top surface (top side 5) of a lid (closure 3) below a plane (plane formed by top circumference 9) occupied by a body upper surface (upper upward facing surface of 9). 

The purpose of a lower top surface is to provide room for a fixing element (6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the top surface of the lid of Bodum with a lower plane than the top of the upper end as taught by Dubs in order to provide room for a fixing element.

Regarding claim 26, Bodum as modified above does not explicitly teach the top lid surface that defines a first half recess and a second half recess, 
  wherein the first half recess is formed with a plurality of through-bores, 
  wherein the second half recess is formed with at least one through-bore

Pillers, however, teaches a top lid surface (16, Fig 6) that defines a first half recess (the half bisecting center 64 encompassing 20,114) and a second half recess (the half bisecting center 64 encompassing 24,112), 
20,114), 
  wherein the second half recess is formed with at least one through-bore (112)

The purpose of having recessed holes is to catch liquid that sloshes out before it hits a surrounding. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the top lid surface of Bodum with recessed ports and holes as taught by Pillers in order to catch errant liquid.

Regarding claim 27, Bodum further teaches that the lid is formed with a raised grip (knob on 4) having a depression formed (Fig 3, lower portion of cited grip is depressed, hence receded inward) in a central portion (Fig 3, central portion nearer rod 5 of cited grip) of the grip and two raised areas (Fig 3, one, an upper portion of cited grip is raised from the cited depression lower portion away from the lid, and two,  an extrusion on the spherical body of cited grip, are formed on outer portions) formed on outer portions (Fig 3, outer portions of cited grip) of the grip 
   to allow for drinking with the glass joint engaged (Fig 3, drinking is necessarily capable of being allowed in the joint-engaged position shown through the grated opening) and 
   for manipulation of the lid by hand to insert and extract the lid (Fig 3, cited grip is necessarily capable of this manipulation).

Regarding claim 28, Bodum further teaches the inner surface (see annotated Figure of claim 1) of the inner surface of the at least one wall (see annotated Figure of claim 1) proximal the upper open end (12) is frustoconical in shape (see annotated Figure of claim 10), and wherein the lid side wall is frustoconical in shape (see annotated Figure of claim 10) to mate with the inner wall proximal the upper open end.

Regarding claim 29, Bodum further teaches the upper open end (Fig 2, 12) of the body defines a body upper surface (101), wherein the lid (4), when inserted into the open upper end of the body, registers against (see annotated Figure for claim 1) the inner surface (see annotated Figure for claim 1) of the inner wall (11), 

but lacks a top surface of a lid below a plane occupied by the body upper surface. Dubs, however, teaches a top surface (top side 5) of a lid (closure 3) below a plane (plane formed by top circumference 9) occupied by a body upper surface (upper upward facing surface of 9). 

The purpose of a lower top surface is to provide room for a fixing element (6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the top surface of the lid of Bodum with a lower plane than the top of the upper end as taught by Dubs in order to provide room for a fixing element.

Regarding claim 30, Bodum further teaches the at least one wall is a double wall (11,21, Fig 2) having an inner wall (11) and an outer wall (21), 
  wherein a wall gap (30) is defined by an inner surface (inner surface of 21) of the outer wall and an outer surface (outer surface of 11) of the inner wall, 
  wherein the closed bottom end is formed with an inner bottom wall (10) and an outer bottom wall (20) to form a double bottom wall (10,20) with the inner bottom wall continuous with the inner wall and the outer bottom wall continuous with the outer wall, 
  wherein a bottom gap (30) defined by an inner surface (inner surface of 20) of the outer bottom wall and an outer surface (outer surface of 10) of the inner bottom wall is continuous with the wall gap.

Regarding claim 31, Bodum further teaches the top lid surface (see annotated Figure), the bottom lid surface (see annotated Figure) and the lid side wall (see annotated Figure) define a cavity (between top and bottom lid surface, see annotated Figure), wherein the cavity (gap between top and bottom lid surface, see annotated Figure) is filled with insulating gas ([0043] the lid 4 is also double-walled like the double-walled glass vessel…[0040] with an intermediate space filled with ambient air, main selected option).

Claims 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bodum in view of Pillers in further view of US Pat 6119889 issued to Fujii et al (hereinafter “Fujii”).
Regarding claim 5, Bodum further teaches the cavity (between top and bottom lid surface, see annotated Figure), 

but lacks at least one surface of the walls defining the cavity is coated with infrared-reflecting coating. 
Fujii, however, teaches at least one surface (Fig 1, 22b) of the walls defining the cavity is coated with infrared-reflecting coating (thermal radiation layer 5, Fig 1, col 6, line 60-64). 

The purpose of a thermal radiation layer is to absorb or reflect infra-red rays (col 7, line 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the walls of Bodum with an infrared coating as taught by Fujii in order to absorb or reflect infra-red rays.

Regarding claim 7, Bodum further teaches at least one surface of the inner surface (inner surface of 21) of the outer wall and the outer surface (outer surface of 11) of the inner wall (see annotated Figure), 

but lacks at least partial coating with an infrared-reflecting coating. 
Fujii, however, teaches an infrared coating (thermal radiation layer 5, Fig 1, col 6, line 60-64) on an inner surface of an outer wall (Fig 1, 3b) and the outer surface of an inner wall (2b). 

The purpose of a thermal radiation layer is to absorb or reflect infra-red rays (col 7, line 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the walls of Bodum with an infrared coating as taught by Fujii in order to absorb or reflect infra-red rays.

Regarding claim 8, Bodum further teaches the infrared reflective coating (Fujii, thermal radiation layer 5, Fig 1, col 6, line 60-64) is coated onto the at least one surface (Fujii, 3b or 2b). 

but lacks a pattern. 
Fujii, however, teaches a pattern (sputtering pattern, col 6, line 66) of the infrared coating. 

The purpose of a pattern of coating is to absorb or allow visible rays (col 6, line 67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the infrared coating of Bodum modified by Fujii with a pattern as taught by Fujii in order to absorb or allow visible rays.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892.
US 20180072460 issued to Wolfson et al. – double walled glass travel container with glass lid that comprises depression features (Figures 1, 6, 7, 10).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C BALDRIGHI whose telephone number is (571)272-4948. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
John Fristoe can be reached on 5712724926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC C BALDRIGHI/Examiner, Art Unit 3733                                                                                                                                                                                                        

/VALENTIN NEACSU/Primary Examiner, Art Unit 3731